Case 2:20-cv-01903-SPL Document 19-1 Filed 10/02/20 Page 1 of 3




                        Exhibit A
        Case 2:20-cv-01903-SPL Document 19-1 Filed 10/02/20 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA

 Mi Familia Vota, et al.,                                   No. 2:20-cv-01903-SPL

                      Plaintiffs,
                                                   DECLARATION OF ZACK ALCYONE
 v.                                                IN SUPPORT OF THE REPUBLICAN
                                                     COMMITTEES’ MERITS BRIEF

 Katie Hobbs, in her official capacity as the
 Arizona Secretary of State,

                      Defendant.



       I, Zack Alcyone, state the following based on my personal knowledge:

       1.     I am over 18 years of age and competent to make this Declaration.

       2.     I graduated from the University of Southern California summa cum laude in

2003 and from The Yale Law School in 2006. Since law school, I have founded and led

various technology firms in Brazil and the United States.

       3.     I am a co-founder and manager of Signafide LLC, a political technology firm

in the United States. Among other services that we offer to clients, Signafide reviews the

validity of petition signatures gathered in connection with political campaigns.

       4.     Signafide has reviewed and analyzed more than 2,000,000 petition signatures

in connection with state or local candidates or ballot measure campaigns, including

hundreds of thousands of signatures gathered after the outbreak of COVID-19 and the

resulting lockdowns. These signatures include, among others, the following:
        Case 2:20-cv-01903-SPL Document 19-1 Filed 10/02/20 Page 3 of 3




              a.     More than 420,000 signatures gathered in Arizona in support of the
                     Stop Surprise Billing Act—of which more than 130,000 were
                     gathered in May and June of 2020.

              b.     More than 72,000 signatures gathered in Maine to refer a legislative
                     enactment to the statewide ballot—of which more than 20,000 were
                     gathered in May and June of 2020.

       5.     These results demonstrate that well organized campaigns in Arizona and

elsewhere have been able to operate productively, even after the outbreak of COVID-19

and the imposition of quarantine measures.


       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.


       Executed on October 2, 2020.



                                                 Zack Alcyone, Co-Founder
                                                 Signafide, LLC




                                             2
